Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT


1. Applicant's amendment, filed 10/03/22 is acknowledged.

2. Claims 1-26  are pending. 


3. Claims  1-3, 5-10, 12-16, 18-22 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 4,11,17, 23-26 read on an inducible regulatory T cells ( iTreg)  composition   are under consideration in the instant application.


4. The following is a quotation of the appropriate paragraphs of   AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  4,11,17, 23-26 do not recite something significantly different than a judicial exception for the same reason set forth in the previous Office Action mailed on 07/20/22.

Applicant’s arguments filed on 10/03/22 have been fully considered  but have not been found convincing.

Applicant asserts that claimed iTregs are not natural occurring and are a distinct cell type generated in vitro with unique characteristics as compare to naturally occurring T cells.

Contrary to Applicants assertion as is evidence from Schmitt et al  ( Frontiers in Immunology, 2013, p.1-13) “ there are two major in vivo subset of Treg cells “natural” Treg cells that are develop in the thymus and “induced” iTreg that are arise in the periphery from CD4+ Foxp3- conventional T cell. Both subsets are exists in nature, though   iTreg can be also generated in vitro.   Moreover, evidence paper provided by Applicant support said position. In particular, Elkord ( exibit B) clearly disclosed that iTregs can be generated in vivo ( see page 1 in particular)

Thus, in the absence of clear evidences and data on record  that the instantly claimed iTReg are structurally and/or functionally distinct from what exist in nature it is the Examiner’s position that the instantly claimed iTreg is not markedly different from what exists in nature. 
The fact that Applicant substantially purified and expanded iTreg, does not add  “enough” to make the claims as a whole patent-eligible and thus does not result in an inventive concept that transforms the natural occurring iTreg into a patentable invention. See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013) and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014) cited therein and 2106.04(c)(II)(C)(2).  As both sets of cells are not markedly different from what occurs in nature, the claims recite a natural product judicial exception.
Moreover, cultured iTreg in the presence of feeder mesenchymal stromal cells and IL-2  was well-understood, routine, conventional activity already engaged in by the scientific community ( se for example WO 2017062035 and Hagmann et al., Clinical and Experimental Immunol, 2013,v.173, pages 454-462) . The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
The claims do not integrate the exception into a practical application, as there are no additional elements which rely on, use, or apply the exception.  See MPEP 2106.04(d), in particular second paragraph.
Mayo made clear that transformation into a patent eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features”
to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be
new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).


See “Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc.” 
Inc., 569 , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond  Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 


The Supreme Court instructs that “[g]round breaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117. The discovery of the BRCA1 and BRCA2 genes was a significant contribution to the medical field, but it was not patentable. Id. at 2117.

The Supreme Court has recently articulated a two part test for distinguishing patents that claim one of the patent-ineligible exceptions from those that claim patent eligible applications of those concepts. Id. (citing Mayo, 132 S. Ct. at 1294, 1296-97). Step one asks whether the claim is “directed to one of [the] patent-ineligible concepts.” Id. If the answer is no, the inquiry is over: the claim falls within the ambit of § 101. If the answer is yes, the inquiry moves to step two, which asks whether, considered both individually and as an ordered combination,
“the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1297). Step two is described “as a search for an ‘inventive concept.’” Id. (quoting Mayo, 132 S. Ct. at 1294). At step two, more is required than “well understood, routine, conventional activity already engaged in by the scientific community,” which fails to transform the claim into “significantly more than a patent upon the” ineligible concept itself. Mayo, 132 S. Ct. at 1298, 1294.

Based on  the  analysis of factors in the Myriard-Mayo, the Examiner determiners that factors against eligibility are satisfied. 



 See MPEP § 2106.03. The Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application. The Manual does not have the force of law or the force of the rules in Title 37 of the Code of Federal Regulations.

For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 

6.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.  Claims 4,11,17, 23-26   stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Schmidt et al ( J of Visualized Experiments, 2016, v. 118 p 1-10) for the same reason set forth in the previous Office Action mailed on 07/20/22.

Applicant’s arguments filed on 10/03/22 have been fully considered  but have not been found convincing.

Applicant asserts that claimed iTregs generated from naïve CD4+ T cells isolated from human umbilical cord blood, while iTregs of the prior art were generated from human peripheral monoclonal cells. The claimed iTregs shows higher Foxp3+ levels and higher CD25 and CTLA-4 compare to iTregs generated from human peripheral blood.

As initial matter, it is noted that   Attorney argument, absent supporting evidence, is entitled to little, if any, weight. Velander v. Garner, 348 F.3d 1359, 1371, (Fed. Cir.2003); Meitzner v. Mindick, 549 F.2d 775,782, (CCPA 1977). The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(C).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Moreover,  the fact that the claimed iTreg shows higher Foxp3+ levels and higher CD25 and CTLA-4 dose not make said cells structurally and/or functionally different from iTregs generated from human peripheral blood since both cells type are capable of expressing Foxp3+; Cd25 and CTLA-4 as acknowledged by applicant ( see Applicants argument filed on 07/20/22.)   

As has been stated previously, Schmidt et al., teach an inducible regulatory T cell (iTregs) composition obtained from naïve CD4+ T cells comprising treating said cells with TGF-beta. ( see entire document).

Claims 11 and  23 are included because the instant claims are drawn to a product (iTreg))  and the patentability of the product does not depend on its method of separation and  production in the absence of evidence of structural/functional differences. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

Claims 25 and 26 are included because said structural properties would be inherent properties reference iTreg because the referenced iTreg is the same as claimed in the absence of evidence of structural difference. Since the office does not have a laboratory to test the reference iTregs it is applicant’s burden to show that the reference Tregs do not have the same structural properties as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


The reference teaching anticipates the claimed invention.


8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

9. The claims 4,11,17, 23-26 stand provisionally rejected on the grounds of nonstatutory double patenting of the claims 9, 17 and 18 of copending Application No. 20220002671. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9, 17 and 18  recited a composition comprising inducible regulatory T cell.

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

It is noted that Applicant requested to hold that provisional double patenting rejection in abeyance until allowable subject matter is identified.
 

10. No claim is allowed.


11. THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644